11/30/2021


                                          DA 20-0044
                                                                                           Case Number: DA 20-0044

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2021 MT 307



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

JOSEPH RICHARD POLAK II,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Thirteenth Judicial District,
                       In and For the County of Yellowstone, Cause No. DC-15-456
                       Honorable Rod Souza, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Penelope S. Strong, Attorney at Law, Billings, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Katie F. Schulz, Assistant
                       Attorney General, Helena, Montana

                       Scott D. Twito, Yellowstone County Attorney, Ann Marie McKittrick,
                       Ed E. Zink, Deputy County Attorneys, Billings, Montana



                                                   Submitted on Briefs: October 20, 2021

                                                               Decided: November 30, 2021


Filed:

                                 c ir-641.—if
                       __________________________________________
                                         Clerk
Justice Ingrid Gustafson delivered the Opinion of the Court.

¶1     A jury in the Thirteenth Judicial District Court, Yellowstone County, convicted

Joseph Richard Polak II of deliberate homicide with a weapons enhancement. He raises

the following restated issues on appeal:

       1. Did the prosecutors’ comments during opening and closing statements constitute
       plain error?

       2. Did trial counsel provide record-based ineffective assistance of counsel (IAC)?

¶2     We affirm.

                 PROCEDURAL AND FACTUAL BACKGROUND

¶3     In the early morning hours of April 28, 2015, Polak shot and killed Scott Hofferber

with a .45 caliber handgun in a trailer park in Billings, Montana. Andrea Sattler was the

only eyewitness to the shooting. Polak fled from the scene and was arrested two days later

on April 30, 2015. The State charged Polak with Count I: Deliberate Homicide with a

weapons enhancement; Count II: Tampering With or Fabricating Physical Evidence; and

Count III: Criminal Endangerment.1 A jury convicted Polak on all three counts.

¶4     The tampering charge was based on allegations Polak disposed of the firearm he

used to kill Hofferber, as the weapon was never found. On appeal, this Court held there

was insufficient evidence to support a conviction of evidence tampering and ordered the

District Court to enter an order of acquittal on that charge. State v. Polak, 2018 MT 174,



1
  The State also charged Polak with Count IV: Criminal Possession of Dangerous Drugs for
methamphetamine found on his person when he was arrested on April 30, 2015. This count was
severed from the other charges and later dismissed.

                                            2
¶ 39, 392 Mont. 90, 422 P.3d 112. This Court also held the District Court abused its

discretion in granting the State’s motion in limine to prevent Polak from introducing or

discussing a glass methamphetamine pipe found in the vacant trailer Sattler was cleaning

the night of the shooting. Polak, ¶ 23. As this evidence could have been used to impeach

the testimony of Sattler that she was not high on methamphetamine at the time of the

shooting and potentially impugn her perception of the events, the Court reversed the

conviction for deliberate homicide and remanded the case for a new trial. Polak, ¶ 23. The

conviction for criminal endangerment, which arose from Polak’s actions during his arrest

on April 30, 2015, was not challenged or reversed.

¶5     Both Polak and the State had new counsel upon remand for the retrial of the

deliberate homicide charge. Polak’s new trial counsel filed a motion in limine to exclude

evidence of other crimes or bad acts, including Polak’s prior criminal history; the events

surrounding his arrest on April 30, 2015, which included evidence Polak rammed his

vehicle into a law enforcement vehicle and possessed a firearm, methamphetamine, and

almost $4,000 in cash; and evidence he used and sold methamphetamine. The District

Court ruled the State could not introduce evidence of Polak’s drug use or of committing

drug-related offenses during its case-in-chief, but if Polak testified the State could ask if

Polak was under the influence at the time of the shooting to impeach his credibility, and if

Polak denied such drug use, the State could introduce evidence of Polak’s drug use at the

time of the shooting in rebuttal to undermine Polak’s credibility. The court further ruled

evidence of Polak’s flight from the scene of the shooting was relevant, but excluded the

circumstances surrounding his arrest, such as his ramming a law enforcement vehicle,
                                             3
contraband found on his person, and any statement he made during the arrest, as the

criminal endangerment charge was not being retried. The first morning of trial, the District

Court reiterated this ruling and explained he would allow testimony Polak was not arrested

until two days after the shooting and he was uncooperative and attempted to evade arrest,

without further detail.

¶6     The State called eight witnesses in its case in chief, including Sattler, residents of

the trailer park, and investigating officers. Sattler testified Polak approached her and

Hofferber outside a vacant trailer she had been cleaning in the early morning hours of

April 28, 2015. Hofferber and Polak exchanged a few heated words and Hofferber tried to

hand a cat’s paw tool to Polak when Polak pulled out a gun and shot Hofferber. Sattler

denied using methamphetamine with Hofferber near the time of the shooting.                 A

photograph of the glass methamphetamine pipe found in the vacant trailer was entered into

evidence through an investigating officer. Polak’s trial counsel did not question Sattler

directly about the pipe but argued during closing the pipe was evidence Sattler was lying

about being under the influence. Detectives testified about their investigation and the State

entered into evidence extensive messages and call logs recovered from Sattler’s,

Hofferber’s, and Polak’s cellphones from the days leading up to the shooting.

¶7     Polak called three witnesses in defense, including Dr. Thomas Bennett, who

performed the autopsy on Hofferber; Zach Lozier, who drove Polak from the scene of the

shooting; and Polak. Dr. Bennett testified the toxicology report from Hofferber’s autopsy

showed potentially lethal amounts of methamphetamine in Hofferber’s blood at the time

of his death. Dr. Bennett explained the effects of methamphetamine include confusion,
                                             4
violent and irrational behavior, and paranoia, and a person on methamphetamine can be

awake for days at a time. Polak took the stand and relied on a justifiable use of force

defense, alleging Hofferber, high on methamphetamine, came at him with the cat’s paw

tool and Polak shot Hofferber to save his own life. Polak claimed he had the handgun on

his person when he went to the trailer court that night, because he had been target shooting

at an outdoor shooting range earlier in the day. Polak denied using methamphetamine the

night of the shooting. The State called Detective Ryan Kramer in rebuttal, who testified

Polak was not at the shooting range on the day of the shooting based on the location data

from Polak’s cellphone.

¶8     After the five-day trial, a jury again convicted Polak of deliberate homicide with a

weapons enhancement. The District Court sentenced Polak to sixty years for deliberate

homicide, with an additional ten years for the weapons enhancement to run consecutive to

any previous sentences. Polak appeals. Additional facts are discussed as necessary.

                               STANDARD OF REVIEW

¶9     Failure to contemporaneously object to alleged prosecutorial misconduct during

opening or closing statements generally constitutes waiver of the wright to raise that issue

on appeal. See State v. Haithcox, 2019 MT 201, ¶ 23, 397 Mont. 103, 447 P.3d 452; State

v. McDonald, 2013 MT 97, ¶ 8, 369 Mont. 483, 299 P.3d 799; State v. Hayden, 2008 MT

274, ¶ 17, 345 Mont. 252, 190 P.3d 1091. We may undertake review of an unpreserved

assertion of error under the plain error doctrine in situations that implicate a defendant’s

fundamental constitutional rights when failing to review the alleged error may result in

manifest miscarriage of justice, leave unsettled the question of the fundamental fairness of
                                             5
the proceedings, or compromise the integrity of the judicial process. McDonald, ¶ 8.

Invoking plain error review to reverse a conviction is a discretionary decision this Court

uses sparingly on a case-by-case basis. See McDonald, ¶ 8.

¶10    IAC claims are mixed questions of law and fact we review de novo. Whitlow v.

State, 2008 MT 140, ¶ 9, 343 Mont. 90, 183 P.3d 861.

                                      DISCUSSION

¶11    1. Did the prosecutors’ comments during opening and closing statements constitute
       plain error?

¶12    Polak argues this Court should reverse his conviction for deliberate homicide

because the State engaged in prosecutorial misconduct in its opening and closing

statements and that misconduct constitutes plain error. Polak maintains the State’s opening

and closing statements violated the District Court’s order on the defense’s motion in limine,

which prohibited the State from introducing evidence of Polak’s drug use or other

drug-related offenses in its case-in-chief. Polak argues the State’s primary theme of the

case about “a world in Billings that is foreign to most of us,” in which “people use

methamphetamine” and “are up and about in the middle of the night” was blatantly

prejudicial and implied Polak too used and possibly dealt drugs and was an attempt to

appeal to jurors’ prejudice against the evil of drugs in the community. Polak maintains the

State inappropriately primed the jurors on this theme from voir dire all the way through its

rebuttal.

¶13    Pursuant to the court’s order, the State could not introduce evidence of Polak’s drug

use or of committing drug-related offenses during its case-in-chief. If Polak testified,

                                             6
however, the State could ask if Polak was under the influence at the time of the shooting

to impeach his credibility, and if Polak denied such drug use, the State could introduce

evidence of Polak’s drug use at the time of the shooting in rebuttal to undermine Polak’s

credibility.

¶14    During voir dire, both the State and defense counsel questioned potential jurors

about the negative effects of methamphetamine on the Billings community. In its opening

argument, the State told the jury:

               In the next few days, we’re going to talk about a world that many of
       you are probably not familiar with. It’s a world that exists right here in
       Billings, but it might as well be in a separate universe, because it’s so
       different than what most of us know.
               In this world people use methamphetamine. In this world people are
       up and about in the middle of the night when most people are home sleeping
       in their beds. In this world people make really bad decisions, do things that
       don’t make sense. In this world the Defendant had the street name of Ghost,
       that’s how his friends knew him by, is Ghost.

¶15    The State later summed up in closing:

               We told you at the beginning of this case that we were going to talk
       about a world in Billings that is foreign to most of us in this room. To those
       of us who get up in the morning and take care of our kids and go to work and
       do what society expects of us, this world where people are out at 2:30 in the
       morning and just getting started in their morning and their night, is foreign
       to the rest of us. But that is the world that Joe Polak, this Defendant, lived
       in throughout this timeframe.
               What this case turns on is the testimony of several people, but really
       on two and the physically [sic] evidence and the science: Andrea Sattler, the
       police investigation, and the Defendant.
               No one expects you to like Andrea Sattler. Look, she made some
       pretty terrible decisions that night. And no one is asking you to approve of
       them or the way she lived her life, or the way that Jennifer McGraw lived her
       life, maybe even Alicia Armbruster.

                                         .   .    .

                                             7
       Andrea who has been castigated with almost no boundaries over this entire
       week for the way she lived her life and the choices she made after she saw
       Scotty murdered in front of her eyes, was the one that he was sweet on in
       those two weeks. 65 text messages between them just in the 24 hours leading
       up to Scotty’s death.
              When you go into your deliberations, don’t let there be any
       equivalency between the choices that Andrea made that night, such as
       deciding to hide out in the trailer and come out and speak to police, don’t let
       those choices be made to be equivalent with the choices the Defendant made
       that night and the next two days. They are not remotely the same thing.

¶16    In her closing argument, defense counsel argued Sattler’s testimony could not be

trusted because her “memory is skewed and foggy and messed up, irrational because of the

fact that she was on methamphetamine at the time” of the shooting.            Trial counsel

emphasized Sattler had texted a friend to come smoke with her shortly before the shooting

occurred and a methamphetamine pipe was found in the trailer Sattler was cleaning. Trial

counsel emphasized the high levels of methamphetamine found in Hofferber’s body and

asked the jury to “uphold our constitutional right to protect ourselves against a meth crazed

maniac wielding a weapon.”

¶17    In rebuttal, the State asked rhetorically, “In April 2015, when did [Polak] sleep?” It

then recounted the testimony of the witnesses and Polak’s phone activity, which showed

Polak hung out with Sattler and Hofferber all night on April 26 and was awake all day on

April 27 before showing up at the trailer park at 2:30 a.m. on April 28 and shooting

Hofferber. The State concluded:

              I asked him yesterday if he was under the influence of meth as my last
       question and he said no. When does this man sleep? Dr. Bennett told you,
       their witness, who no longer works for the State of Montana, people who use
       meth are up for days, so was he.


                                             8
                People who use meth are paranoid and see things that aren’t real, and
         are violent and aggressive. You do the math. His story is a lie. Hold him
         accountable for the death of Scott Hofferber.

Trial counsel did not object during the State’s opening or closing arguments.

¶18      “A prosecutor’s misconduct may be grounds for reversing a conviction and granting

a new trial if the conduct deprives the defendant of a fair and impartial trial.” Hayden,

¶ 27. When the defendant claims a prosecutor’s remarks violated his right to a fair trial,

but the challenged remarks do not implicate another right of the accused such as the right

to counsel or the right to remain silent, our analysis focuses on whether the challenged

statements “so infected the trial with unfairness as to make the resulting conviction a denial

of due process.” Haithcox, ¶ 24 (quoting Darden v. Wainwright, 477 U.S. 168, 181-82,

106 S. Ct. 2464, 2471-72 (1986)); see also Donnelly v. DeChristoforo, 416 U.S. 637,

642-43, 94 S. Ct. 1868, 1871 (1974). In making this determination, we consider the context

of the entire proceedings. McDonald, ¶ 10; see also Donnelly, 416 U.S. at 643, 94 S. Ct.

at 1871. “[I]t is not enough that the prosecutors’ remarks were undesirable or even

universally condemned.” Haithcox, ¶ 24, (quoting Darden, 477 U.S. at 181, 106 S. Ct. at

2471).     We will not presume the alleged prosecutorial misconduct prejudiced the

defendant. Rather, the defendant has the burden of showing the prosecutor’s remarks

violated his substantial rights. Haithcox, ¶ 24; McDonald, ¶ 10. “A prosecutor’s argument

is not plain error if made in the context of discussing the evidence presented and how it

should be used to evaluate a witness’s testimony under the principles set forth in the jury

instructions.” State v. Aker, 2013 MT 253, ¶ 27, 371 Mont. 491, 310 P.3d 506.


                                              9
¶19    The posture of this case upon remand is part of the context to consider. This Court

reversed and remanded Polak’s deliberate homicide conviction for a new trial in his first

appeal because the District Court abused its discretion in prohibiting the defense from

impeaching Sattler’s credibility with the glass methamphetamine pipe found at the scene

as evidence she was under the influence of methamphetamine at the time of the shooting.

It was not improper for the State to highlight many of its witnesses lived lifestyles that

involved drug use and to prepare the jury for the expected focus of the defense on Sattler’s

alleged methamphetamine use and Hofferber testing positive for high levels of

methamphetamine at the time of his death. The State’s opening statement did not directly

allege Polak used methamphetamine. Rather, the State sought to explain its witnesses’

actions in the aftermath of the shooting and dismiss any potential concerns of the jury that

believing Sattler’s testimony was an endorsement of her lifestyle or choices. The State

properly reiterated this in its closing arguments.

¶20    The State did not raise Polak’s drug use until its rebuttal to the defense’s closing

argument. The State’s rebuttal focused on multiple discrepancies in Polak’s account of the

evening. The State argued the jurors could infer from the evidence in the record about the

effects of methamphetamine and Polak’s behavior that Polak was also under the influence

of methamphetamine at the time of the shooting. This was a permissible inference that

could be drawn from the evidence presented and the prosecutor did not engage in

prosecutorial misconduct to highlight it for the jury. It is proper for a prosecutor to suggest

inferences the jury could permissibly draw from the evidence presented. McDonald, ¶ 14.

Nor was it in violation of the motion in limine, which allowed the State to rebut Polak’s
                                              10
denial of methamphetamine use at the time of the shooting with contradictory evidence to

impeach Polak’s credibility. There is no plain error as there is no manifest miscarriage of

justice, question of fundamental fairness, or compromise of the integrity of the judicial

process when the prosecutor’s challenged statements were proper.

¶21    2. Did trial counsel provide record-based IAC?

¶22    Polak argues his counsel made four significant errors in her representation of him:

(1) she failed to object to or seek a mistrial after the State’s opening and closing statements

referencing “a world” the jury was “probably not familiar with” where “people use

methamphetamine”; (2) she did not seek a continuance to properly vet cellphone location

data or voir dire the detective discussing the data for his expert qualifications; (3) she failed

to lay out evidentiary issues for the District Court in a trial brief, which led to her failure

to present evidence of Hofferber’s violent nature and experience as a mixed martial arts

(MMA) fighter; and (4) she gave Polak incorrect legal advice, leading him to withdraw his

counteroffer for a plea deal. Polak contends these alleged failures are suitable for review

on direct appeal because counsel admitted to her shortcomings in the sentencing

memorandum she filed before the District Court. Polak also appears to contend some of

counsel’s errors are suitable for review on direct appeal because there is no plausible

justification for counsel’s actions.

¶23    The Sixth Amendment to the United States Constitution, as applicable to the states

through the Fourteenth Amendment, and Article II, Section 24, of the Montana

Constitution, guarantee criminal defendants the right to effective assistance of counsel.

Strickland v. Washington, 466 U.S. 668, 685-86, 104 S. Ct. 2052, 2063 (1984); Whitlow,
                                               11
¶ 10. “To show IAC, a defendant must prove both (1) that counsel’s performance was

deficient, and (2) that counsel’s deficient performance prejudiced the defense.” State v.

Crider, 2014 MT 139, ¶ 34, 375 Mont. 187, 328 P.3d 612. The defendant must overcome

the strong presumption an attorney’s conduct falls within the wide range of reasonable

professional service and constituted sound trial strategy. Crider, ¶ 34. “A fair assessment

of attorney performance requires that every effort be made to eliminate the distorting

effects of hindsight, to reconstruct the circumstances of counsel’s challenged conduct and

to evaluate the conduct from counsel’s perspective at the time.” Crider, ¶ 34.

¶24    The question whether counsel’s conduct was based on the exercise of reasonable

professional judgment generally requires this Court to ask why counsel did or did not take

a particular action. “IAC claims may be brought on direct appeal when the record

sufficiently answers why counsel did or did not take a particular action.” State v. Ward,

2020 MT 36, ¶ 18, 399 Mont. 16, 457 P.3d 955; State v. Hinshaw, 2018 MT 49, ¶ 21,

390 Mont. 372, 414 P.3d 271. If the record does not evidence why counsel took or did not

take a particular action, IAC claims may be more appropriate for review in a petition for

postconviction relief where a record can be developed. Ward, ¶ 18.

¶25    We will also consider IAC claims on direct appeal when the issue involves an

obligatory, non-tactical action, or there is no plausible justification for defense counsel’s

action. Crider, ¶ 36; State v. Kougl, 2004 MT 243, ¶ 15, 323 Mont. 6, 97 P.3d 1095. In

such cases the question is whether counsel acted, and if so, did counsel act adequately.

Crider, ¶ 36. We have explained “[s]uch situations are ‘relatively rare.’” Crider, ¶ 36

(quoting Kougl, ¶ 15).
                                             12
¶26    In Trull, this Court addressed an ineffective assistance of counsel claim on direct

appeal, when trial counsel moved for a new trial before the district court, alleging her own

ineffectiveness and submitted an affidavit to the district court explaining her allegedly

deficient actions at trial. State v. Trull, 2006 MT 119, ¶ 26, 332 Mont. 233, 136 P.3d 551.

The district court denied Trull’s motion and Trull appealed that decision to this Court. We

reviewed the IAC claims on direct appeal as the record, namely counsel’s motion for new

trial and supporting affidavit, sufficiently explained counsel’s actions and inactions to

allow for appellate review. Trull, ¶ 26.

¶27    In arguing his claims are record-based, Polak relies heavily on the sentencing

memorandum trial counsel filed with the District Court. In this memorandum counsel lists

“things, I as Mr. Polak’s lawyer wish I would have done,” such as offering a lesser included

offense of mitigated deliberate homicide, seeking a mistrial “each time the State mentioned

Mr. Polak was on drugs,” revisiting plea negotiations before closing arguments, requesting

the State provide discovery again after she took over the case to confirm her file was

complete, and failing to object when the State mentioned Polak disposed of the gun and

Polak did not call law enforcement after the shooting. Trial counsel does not explain in

the sentencing memorandum why she took or failed to take these actions. Trial counsel

does posit in the sentencing memorandum she failed to ask “Polak what he knew about

Mr. Hofferber during our case,” because she was “[a]dmonished so intensely during the

State’s case in chief.” Trial counsel did not allege she was ineffective in the sentencing

memorandum. Rather, she provided the alleged errors as information the District Court

should consider in determining an appropriate sentence for Polak. Importantly, counsel
                                            13
did not file a motion for a new trial based on her alleged errors and ineffective

representation nor did she file a sworn affidavit explaining her allegedly deficient actions

or inactions, and the District Court was not given the opportunity to determine whether

counsel’s representation was ineffective. Unlike in Trull, trial counsel did not create a

sufficient record in her post-trial filings to explain why she acted or did not act to allow

this Court to review Polak’s IAC claims on direct appeal.

¶28    Turning to Polak’s specific allegations of IAC, we consider whether the record

otherwise explains counsel’s allegedly ineffective actions or inactions or whether the action

falls under the narrow exception of an action for which there is no plausible justification.

¶29    Polak first contends trial counsel was ineffective when she failed to object to or seek

a mistrial after the State’s opening and closing statements referencing “a world” the jury

was “probably not familiar with” where “people use methamphetamine.” As discussed

under Issue 1, the prosecutor’s statements were not improper. The State properly sought

to contextualize the actions of its witnesses and the victim and prepare the jury for the

expected focus of Polak’s defense on the use of methamphetamine by the victim and the

only eyewitness to the shooting. While we have acknowledged alleged omissions on the

part of trial counsel are “usually not well-suited for consideration on direct appeal,” Ward,

¶ 18, such allegations are record-based and can be reviewed on direct appeal when the

alleged omission is an objection or motion that would not have been meritorious under the

circumstances. It is not IAC for counsel to fail to make motions that lack merit. See

Heddings v. State, 2011 MT 228, ¶ 33, 362 Mont. 90, 265 P.3d 600 (“[A] claim of

constitutionally ineffective assistance of counsel will not succeed when predicated upon
                                             14
counsel’s failure to make motions or objections which, under the circumstances, would

have been frivolous, which would have been, arguably, without procedural or substantive

merit, or which, otherwise, would likely not have changed the outcome of the

proceeding.”). Trial counsel did not provide IAC when she failed to seek a mistrial based

on the State’s opening and closing statements, as the District Court properly would have

denied such motion.

¶30    Polak next contends trial counsel was ineffective when she did not seek a

continuance to properly vet cellphone location data or voir dire the detective discussing the

data for his expert qualifications. During its investigation of the homicide, the State found

two cellphone numbers were associated with Polak near the time of the shooting. The first

cellphone was never recovered, but the State was able to retrieve data about that phone

from the carrier. This first cellphone was in use before the shooting, but all activity ceased

on that phone at 9:26 p.m. on April 28, 2015, the evening after the early morning shooting.

The second cellphone was on Polak’s person when he was arrested. This phone was

activated on April 29, 2015, at 3:38 p.m. The State also recovered data from other

witnesses’ cellphones, including Sattler. During pretrial discussions on the first day of

trial, trial counsel told the court she did not believe she had the data from Polak’s second

cellphone, which was activated after the shooting. The State provided her with a disc after

the discussion but maintained all discovery had been given to the Office of the Public

Defender previously. On the third day of trial, trial counsel contended she did not have all

the data from Sattler’s cellphone. The State provided her with the disc after the discussion,

again maintaining all discovery had been made available to the Office of the Public
                                             15
Defender. After the defense closed, the State called Detective Ryan Kramer as a rebuttal

witness to discredit Polak’s contention he had the gun on his person when he went to the

trailer park the night of the shooting because he had been target shooting earlier that day.

Kramer testified Polak’s cellphone never pinged off the cell tower near the shooting range

and he would have expected the cellphone to ping off that tower if Polak was at the shooting

range when he claimed he was. Citing this rebuttal testimony, Polak faults his trial counsel

for not seeking a continuance to vet missing cellphone data. But the data discussed by

Kramer was from Polak’s first cellphone, not the second cellphone or Sattler’s cellphone.

The record does not show whether trial counsel had received the location data from the

first cellphone or not. And while trial counsel did not object to Kramer as a rebuttal witness

and did not voir dire him on his expertise in cellphone location data, she did elicit the

concession from Kramer on cross-examination he was not a subject matter expert on

cellphone towers. Without more, this record is not sufficient for us to determine whether

counsel’s performance was ineffective on this issue, as the record does not explain why

trial counsel acted as she did and justifiable strategic reasoning could exist for counsel’s

decision not to voir dire the witness and further highlight his experience. Consideration of

this IAC issue, if at all, is through a petition for postconviction relief where a record can

be more fully developed, rather than through this direct appeal.

¶31    Next, Polak argues his trial counsel failed lay out evidentiary issues for the District

Court in a trial brief, which led to the District Court addressing evidentiary issues in an ad

hoc manner as they arose and ultimately, to her failure to present evidence of Hofferber’s

violent nature and experience as an MMA fighter. During final pretrial discussions shortly
                                             16
before voir dire began, the District Court ruled Polak had to first lay a foundation he acted

in self-defense before he could introduce evidence of the violent character of the victim.

The court explained Polak could then testify about his personal knowledge of Hofferber’s

past violent conduct that led him to fear Hofferber and use the level of force employed.

When Polak took the stand, trial counsel failed to elicit testimony from Polak he knew

Hofferber had a violent reputation and was a former MMA fighter, which caused him to

fear Hofferber. In her post-trial sentencing memorandum, trial counsel posits she failed to

ask Polak about the circumstances of his fear because she previously had been

“[a]dmonished so intensely” by the District Court during the State’s case in chief to stop

questioning the State’s witnesses about Hofferber’s reputation for violence and background

as an MMA fighter. But the sentencing memorandum is not a sworn affidavit. Without

more, the record on this issue is not sufficient for review on direct appeal. Again, this IAC

issue is more appropriate for review in a petition for postconviction relief where the record

may be more fully developed.

¶32    Finally, Polak contends his trial counsel was “per se ineffective” when she gave him

incorrect legal advice that led him to withdraw his counteroffer for a plea deal shortly

before trial. Polak rightly points out the Sixth Amendment right to counsel “extends to the

plea-bargaining process.” State v. Rose, 2017 MT 289, ¶ 19, 389 Mont. 374, 406 P.3d 443

(quoting Lafler v. Cooper, 566 U.S. 156, 162, 132 S. Ct. 1376, 1384 (2012)). In his briefing

on appeal, Polak contends his counsel misread the court’s order on his motion in limine as

excluding all evidence of his apprehension on April 30 and incorrectly informed him

negligent homicide was a lesser included offense for his deliberate homicide charge. He
                                             17
claims he withdrew his counteroffer based on this advice. The District Court granted

Polak’s motion in limine in part. The court’s ruling allowed the State to introduce evidence

Polak had fled from the scene of the shooting on April 28 and was uncooperative when he

was apprehended two days later on April 30, while excluding evidence Polak struck a

police vehicle in an attempt to escape; Polak had a gun, methamphetamine, and a

substantial amount of cash on his person; and any statements Polak made to the officers

during his arrest. Shortly after the District Court reiterated this ruling in Polak’s presence

on the first day of trial, Polak confirmed he believed it was in his best interest to reject any

plea offers and go to trial. He explained to the District Court “that with the ruling on the

Motion in Limine, that [he] was provided an opportunity to get the truth out in this trial,

that without it being obfuscated by the events of the 30th.” In her unsworn sentencing

memorandum, trial counsel alleged Polak would not have withdrawn his counteroffer had

he known negligent homicide was not an available lesser included offense in his case.

Without further development of the record, this Court cannot determine what allegedly

incorrect legal advice trial counsel gave to Polak before he decided to withdraw his

counteroffer and whether that advice was “per se ineffective.” Further, there is no evidence

the State was seriously considering his counteroffer before he withdrew it. See Rose, ¶ 19

(“[A] defendant must show that but for the ineffective assistance of counsel there is ‘a

reasonable probability that the plea offer would have been presented to the court.’”

(quoting Lafler, 566 U.S. at 164, 132 S. Ct. at 1385)). The record is insufficient to address




                                              18
this issue on direct appeal2 and is likewise more appropriate for review in a petition for

postconviction relief.

                                        CONCLUSION

¶33    Affirmed.


                                                     /S/ INGRID GUSTAFSON


We concur:

/S/ LAURIE McKINNON
/S/ BETH BAKER
/S/ JAMES JEREMIAH SHEA
/S/ DIRK M. SANDEFUR




2
  In his reply brief, Polak concedes the record is not sufficient to address whether trial counsel
provided IAC in the plea-bargaining process but proposes an “unprecedented” procedure: He asks
this Court to stay this appeal and allow counsel to file a motion for new trial premised on IAC in
the District Court. At this juncture, however, a motion for a new trial would be untimely. Such a
motion must be filed within 30 days of a verdict or finding of guilty. See § 46-16-702(2), MCA.
The verdict in this case was issued more than two years ago on April 12, 2019. As indicated above,
if consideration of this IAC claim is appropriate, it is through postconviction relief, rather than
direct appeal.
                                                 19